                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 BMO LOGISTICS, INC.,                             )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:18-cv-02635-TLP-tmp
 v.                                               )
                                                  )        JURY DEMAND
 DOGGETT FREIGHTLINER OF SOUTH                    )
 TEXAS, LLC and CUMMINS DIESEL,                   )
 INC.,                                            )
                                                  )
         Defendants.                              )


        ORDER GRANTING MOTION TO SET ASIDE ENTRY OF DEFAULT


      An Entry of Default against Defendant Doggett Freightliner of South Texas, LLC

(“Doggett”) was entered in this matter. (ECF No. 19.) Doggett now moves to set aside the

Entry of Default under Federal Rule of Civil Procedure 55(c). (ECF No. 23.)

      Doggett’s Motion and supporting materials, along with the record in this cause, establish

that Doggett did not receive notice of this action until Plaintiff moved for an entry of default.

The Court finds that good cause exists to set aside the default after considering Doggett’s

Motion and supporting materials, as well as the discussion with counsel for all parties.

Accordingly, the Court GRANTS Doggett’s Motion to Set Aside Clerk’s Entry of Default.

      SO ORDERED, this 31st day of January, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE
